Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 were previously pending. Claims 1 and 7 are amended. Claims 6 and 10-20 are cancelled.
A complete action on the merits of claims 1-5 and 7-9 follows below.

Allowable Subject Matter
Claims 1-5 and 7-9 are allowed over the closest prior art of record.
Claim 1 is allowed for disclosing “the second adapter defines a third pin aperture and a fourth pin aperture; a third pin configured to be removably received by the third pin aperture and a third aperture defined by the frame to selectively couple the second adapter to the frame; and a fourth pin configured to be removably received by the fourth pin aperture and a fourth aperture defined by the frame to selectively couple the second adapter to the frame”. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by the best prior art in record.The closest prior art to the claimed invention of claim 1 are Holmes (US Patent No. 3,858,734) and Jovanovich (US Patent No. 2,903,258).Holmes teaches (reproduced and annotated Figs. 5-8 below) an adapter assembly for lifting a vehicle (col. 1: a hitch which can be quickly and securely attached to lift one end of a vehicle and tow it), the adapter assembly comprising: a first adapter defining a first pin aperture, a second pin aperture, and a first adapter aperture (aperture of cuffs 32) extending substantially parallel to one another (see axis x1, x3 and x3); a second adapter configured to be selectively coupled to a frame of the vehicle; a first pin (19) configured to be removably received by the first pin aperture and a first aperture defined by the frame of the vehicle (vehicle aperture that 19 passes through) to selectively couple the first adapter to the frame; a second pin configured to be removably received by the second pin aperture and a second aperture defined by the frame of the vehicle to selectively couple the first adapter to the frame (second side of the vehicle which is mirror of the first side); and a cross member (tow bar 30) removably (by pins 33) received by the first adapter aperture and a second adapter aperture defined by the second adapter such that the first adapter aperture and the second adapter aperture are aligned.

    PNG
    media_image1.png
    910
    1029
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    596
    725
    media_image2.png
    Greyscale

Holmes teaches the third and fourth pins and the third and fourth pin apertures (see annotated Fig. 8 above); but does not teach the third and fourth pins received by the third and fourth apertures of the frame.
Jovanovich teaches a second adapter, but not the first adapter with first and second apertures.
Claims 2-5 and 7-9 are allowed due to dependency on allowed claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHDI H NEJAD/Primary Examiner, Art Unit 3723